Citation Nr: 1232134	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  07-25 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine.

2.  Entitlement a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to January 1975, from January 1975 to September 1979, and from May 1987 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which, in pertinent part, continued the 10 percent rating for the Veteran's degenerative disc disease of the cervical spine.  

The Board remanded this claim for further development in January 2011.  It now returns for appellate review.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the cervical spine has been manifested by pain, stiffness, weakness, fatigue, and limitation of motion, with forward flexion greater than 30 degrees and combined range of motion of over 170 degrees; it has not required medically prescribed bed rest. 

2.  The Veteran's service-connected disabilities do not prevent him from engaging in sedentary employment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine have not been met at any point during the pendency of this claim.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3,.4.71a, Diagnostic Codes (DC's) 5237, 5242 (2011).

2.  The criteria for entitlement to TDIU have not been met.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vazquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, letters dated in January 2006 and March 2006 together provided the Veteran with all notice required under the VCAA, to include general notice as to how VA determines entitlement to a particular rating, examples of the types of evidence the Veteran could submit in support of his claim, and the Veteran's and VA's respective responsibilities for obtaining such evidence.  In addition, a June 2008 letter likewise provided such notice and also notified the Veteran of the General Rating Formula for Diseases and Injuries of the Spine.  This letter was followed by readjudication of the Veteran's claim and the issuance of a supplemental statement of the case (SSOC) in October 2008.  See Mayfield, 499 F.3d at 1323.  The Board also notes that notice of the specific rating criteria is not required.  See Vazquez-Flores, 580 F.3d at1280-81.  Finally, pursuant to the Board's January 2011 remand directive, a January 2011 letter was sent to the Veteran notifying him of what is required to establish entitlement to TDIU.  This letter was followed by adjudication of entitlement to TDIU in a March 2012 SSOC.  See Mayfield, 499 F.3d at 1323.  Accordingly, the Board finds that all notice requirements under the VCAA have been satisfied.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In this regard, in accordance with the Board's January 2011 remand directive, outstanding VA treatment records dated from 2007 to the present have been associated with the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, in accordance with the Board's January 2011 remand directive, the RO provided the Veteran with an orthopedic and neurological examination most recently in January 2011.  The Board finds that the VA examination and May 2011 addendum opinion are adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file and pertinent medical evidence therein, interviewed the Veteran and conducted an appropriate examination, recorded the relevant clinical findings, and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  Moreover, in the May 2011 addendum opinion, the examiner rendered an opinion as to the impact of the Veteran's cervical spine disability on his employability, and provided a compete rationale for the opinion stated.  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his cervical spine disability since he was last examined.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

For the reasons discussed above, the Board finds that there has been substantial compliance with its January 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

II. Increased Rating

The Veteran claims entitlement to a rating in excess of 10 percent for his service-connected disability of the cervical spine.  For the following reasons, the Board finds that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's cervical spine disability has been evaluated as 10 percent disabling under DC's 5237 (lumbosacral or cervical strain) and 5242 (degenerative arthritis of the spine).  See 38 C.F.R. § 4.71a.  The rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The evaluation of intervertebral disc syndrome will be discussed below.  Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of the cervical spine of 15 degrees or less, or for favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  

See id.  These criteria are applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  In this regard, the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as a condition in which the entire cervical spine is fixed in flexion or extension.   Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Turning to the evidence of record, the Veteran's private treatment records dated in 2005 and 2006 show regular treatment for neck pain.  Specifically, a December 2005 private treatment record reflects that the Veteran's usual pain level was an 8 out of 10 on a scale of intensity.  The functional impairment was considered severe.  When the pain was present, it interfered with most daily activities as well as sleep.  The intensity of the pain fluctuated.  At its least intense, it was a 5 out of 10 in intensity, which was considered moderate, and produced moderate functional limitations.  At its most intense, the Veteran was unable to carry out any daily activities.  On examination of the cervical spine, there was moderate tenderness.  A muscle spasm was noted bilaterally in a symmetrical distribution which was considered mild or moderate in nature.  Range of motion was restricted, but specific measurements were not recorded.  An epidural injection of the cervical spine was administered.  An MRI study was also conducted at this time, which showed herniation of the C4-5 disc and a diffuse posterior bulge of the C3-4 disc and C5-6 disc. 

Another December 2005 private treatment record dated about 10 days after the preceding record reflects that the Veteran's pain had improved 80 percent following the epidural injection and was now at a level 2 on a 1 to 10 scale of intensity.  The Veteran's mobility of the cervical spine had improved and there was less interference with sleep.  On examination, there was decreased tenderness and increased range of motion.  A second epidural injection was administered at this time. 

An April 2006 VA examination report reflects that the Veteran had chronic "positional" neck pain which occurred when he gazed downward.  The pain was a 5 or 6 out of 10 on a scale of intensity.  He also had flare-ups two or three times a month at which time the pain would increase to an 8 or 9 in terms of intensity and he could hardly move his neck at all.  He stated that these episodes could last as long as one or two weeks.  These flare-ups were precipitated by looking down in a constant position such as a reading position.  The flare-ups were relieved by lying flat and from occasional epidural injections.  He did not use any kind of assistive device and indicated that during relatively pain-free periods of time he could walk up to half a mile without increased pain.  He stated that he retired from his job in February 2005 due to chronic neck pain.  On physical examination, the cervical spine appeared normal to inspection.  There was mild to moderate paravertebral muscle tenderness to palpation.  Forward flexion of the cervical spine was to 35 degrees; extension to 35 degrees; left lateral flexion to 10 degrees; right lateral flexion to 15 degrees; left lateral rotation to 60 degrees; and right lateral rotation to 60 degrees.  There were mild expressions of pain on movement throughout the range of motion exercises, but no additional restriction in range of motion following repetitive use.  An x-ray study of the cervical spine revealed degenerative disc changes with associated spurring and bilateral foraminal encroachment.

An October 2006 private treatment record reflects that the Veteran's cervical spine pain was usually at a level 2 in intensity on a scale of 1 to 10.  The pain was considered mild to moderate.  Functional impairment was mild.  In this regard, the Veteran felt constant pain, but it did not interfere with daily activities.  The pain did interfere with sleep.  It was noted that an epidural injection was last administered in January 2006.  On examination, the Veteran had moderate tenderness of the cervical spine and mild to moderate spasms on the left.  An epidural injection was again administered at this time.  

An October 2007 VA examination report reflects that the Veteran took medication several times a week for neck pain.  He reported being able to do his own yard work and housework "in increments" but had difficulty if he had to keep his head in a position of either prolonged flexion or extension.  He reported constant pain of a 2 out of 10 in terms of severity.  The pain increased when he held his neck in a position of flexion or extension.  There was no change in severity with rotation or lateral bending.  He denied flare-ups of symptoms.  It was noted that the Veteran moved about the examining room without apparent difficulty, and that he moved his head and neck in a fairly animated fashion during the interview.  Examination of the spine showed tenderness over the midline posteriorly.  Flexion and extension of the cervical spine were to 45 degrees.  He had rotation of the cervical spine to 45 degrees bilaterally and 30 degrees of lateral bending without complaints of pain.  Repeated flexion and extension of the neck produced increased pain but with no further reduction in range of motion.  The examiner concluded that the Veteran's neck pain had not changed significantly since he was last examined by VA.  The examiner also noted unemployment due to neck pain because the Veteran was unable to flex or extend the neck without pain.  However, this note appears to be based solely on the Veteran's reported history rather than the examiner's own opinion. 

VA treatment records dated from 2007 to 2009 do not reflect any pertinent treatment or findings with regard to the cervical spine. 

The January 2011 VA examination report reflects that the Veteran had undergone physical therapy for his neck on a monthly basis which he found helpful, but he continued to experience neck pain on a daily basis which was a 3 out of 10 in terms of severity.  His symptoms included stiffness, fatigue, weakness, and decreased range of motion.  The Veteran did not report any incapacitating episodes of neck pain in the last twelve months.  Apart from physical therapy, treatment of the neck consisted of regular chiropractic visits of at least twice a month which had been helpful in relieving his symptoms.  The Veteran reported flare-ups which were precipitated by sitting in certain positions for a prolonged period of time, particularly a reading position.  These flare-ups lasted about 30 to 60 minutes and were relieved by changing position and getting up and walking about.  During flare-ups there was additional limitation of motion and functional impairment.  He was able to walk unassisted.  He wore a soft sponge-rubber cervical collar on an intermittent basis to help relieve neck pain.  He reported being able to walk an unlimited distance.  The Veteran was able to do all activities of daily living and could drive for at least an hour.  

An examination of the cervical spine showed slight tenderness of the cervical spinous processes and the adjacent paravertebral muscles.  There was no evidence of muscle spasm.  On range of motion testing, flexion of the cervical spine was to 45 degrees; extension to 43 degrees; right lateral bending to 33 degrees; left lateral bending to 26 degrees; left rotation to 50 degrees; and right rotation to 60 degrees.  The examiner noted pain at the end but not throughout the ranges of motion.  On repetitive testing there was increased pain but the range of motion remained the same.  There was also a 15 percent decrease in strength of the cervical spine.  The examiner diagnosed degenerative disc disease of the cervical spine with ulnar radiculopathy.  

Based on the relevant evidence of record, as summarized above, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's cervical spine disability under the General Rating Formula have not been met during the pendency of this claim.  Forward flexion of the cervical spine has consistently exceeded 15 degrees, and combined range of motion of the cervical spine has consistently exceeded 170 degrees, even after repetitive testing, as shown in the VA examination reports.  See 38 C.F.R. § 4.71a.  The Veteran's combined range of motion of less than 335 degrees is accounted for in the criteria associated with a 10 percent rating.  See id.  Thus, a rating in excess of 10 percent under the General Rating Formula based on range of motion is not warranted.

The Court has held that when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the schedular criteria do not subsume sections 4.40 and 4.45).  

The Board finds that an increased rating is not warranted under the DeLuca criteria.  While the VA examination reports show increased pain after repetitive motion testing, and the January 2011 VA examination report notes a 15 percent decrease in strength of the cervical spine, there has been no additional limitation of motion of the cervical spine on repetitive range-of-motion testing.  Likewise, although the April 2006 VA examination report shows that the Veteran had pain throughout the range of motion, it did not produce any additional limitation.  The October 2007 VA examination report shows that the Veteran did not evince pain during initial testing of ranges of motion, although subsequent testing showed increase pain without additional limitation.  The January 2011 VA examination report shows that the Veteran's pain only began at the end of each range of motion exercise, and thus the limitation in motion was caused by such pain.  Again, he had additional pain on repetitive use without further limitation.  The Board notes that the General Rating Formula already accounts for pain, which is generally a concomitant of limitation of motion.  See 38 C.F.R. § 4.71a; 68 Fed. Reg. 51, 454, 51,455 (Supplementary Information).  The fact that even after repetitive testing the Veteran's range of motion of the cervical spine well exceeded the ranges of motion corresponding to a 20 percent rating, and were well within the ranges of motion corresponding to a 10 percent rating under the General Rating Formula indicates that a higher rating is not warranted under the DeLuca criteria for pain associated with range of motion.  

The Board has also considered the Veteran's reported flare-ups.  At the April 2006 VA examination, the Veteran reported flare-ups two or three times a month which lasted two to three weeks at a time during which he had intense pain and mostly had to lie down.  While the Board finds it credible that the Veteran has experienced flare-ups of cervical spine pain, the Board does not find it credible that he experienced them for at least half of each month to an entire month, which would be the case if they lasted two or three weeks at time.  Indeed, at that point they would not be considered flare-ups but would rather represent the general severity level of the cervical spine.  Moreover, the VA treatment records and subsequent VA examination reports do not show flare-ups of such duration or intensity.  The December 2005 private treatment records do show that the Veteran had a severe level of cervical spine pain and significant functional limitations at the time which were substantially alleviated by epidural injections.  However, the subsequent private treatment records and VA examination reports do not show that the Veteran's flare-ups occurred with such regularity or intensity as to produce a predominant disability picture warranting a higher rating.  Rather, they show that his pain level was generally mild to moderate in nature and that he denied flare-ups in the October 2007 VA examination.  The January 2011 VA examination report shows his flare-ups only lasted for 30 to 60 minutes at a time when he held his neck in certain positions, and that the increased pain was relieved by a change of position and by walking about.  Accordingly, the Board finds that the competent and credible medical evidence does not show flare-ups of such intensity and regularity as to warrant a rating in excess of 10 percent at any point during the pendency of this claim.  

Finally, the Board has considered the Veteran's reported functional limitations.  In this regard, he has reported being able to do housework and yard work, but only "in increments."  He also reported that he retired due to his cervical spine pain and has stated that he cannot hold his neck downward or in a reading position for a prolonged period of time without triggering increased pain.  The issue of the Veteran's employability will be discussed below.  With regard to the DeLuca criteria, the fact that the Veteran has some functional impairment does not, in itself, warrant a higher rating, as such functional impairment is a concomitant of pain and limitation of motion, and thus contemplated by the General Rating Formula.  According to the October 2007 VA examination report, the Veteran was able to move about the room easily and moved his head in an animated fashion.  The January 2011 VA examination report indicates that he could walk an unlimited distance, do all activities of daily living, and drive for at least an hour.  Thus, the objective and credible medical evidence does not show increased limitation of motion or function beyond that contemplated by a 10 percent rating.  As such, a higher rating under the DeLuca criteria is not warranted. 

There is no competent medical evidence showing muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See General Rating Formula, 38 C.F.R. § 4.71a.  Rather, the private treatment records dated in December 2005 and October 2006 show only mild to moderate muscle spasming, and the VA examination reports are negative for any muscle spasms.  The Veteran's muscle spasms and localized tenderness of the cervical spine are already contemplated in the criteria associated with a 10 percent rating.  See id.  Further, there is no evidence of ankylosis of the cervical spine, either favorable or unfavorable.  Accordingly, the criteria for a rating in excess of 10 percent under the General Rating Formula have not been met.  See id.

The General Rating Formula indicates that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  In this case, following a VA examination conducted in accordance with the Board's January 2011 remand directives, service connection was separately established for radiculopathy of the left upper extremity in a March 2012 rating decision.  A 20 percent rating was assigned.  The Veteran has not appealed this evaluation.  Therefore, the evaluation of the Veteran's associated neurological symptoms is not before the Board. 

Because the Veteran has arthritis of the cervical spine, the Board has also considered whether a higher rating is warranted under DC 5003, which pertains to degenerative arthritis.  See 38 C.F.R. § 4.71a.  Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

Here, a 10 percent evaluation for the Veteran's cervical spine disability has already been assigned.  As the Veteran's arthritis of the spine does not affect two or more major joints or minor joint groups with occasional incapacitating episodes, a 20 percent rating is not warranted under DC 5003.  A separate rating is likewise not warranted, as this would compensate the Veteran twice for manifestations of the same disability, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.

Because the Veteran has been diagnosed with degenerative disc disease of the spine, the criteria for evaluating intervertebral disc syndrome under DC 5243 may be considered.  See 38 C.F.R. § 4.71a, Note (6).  Under DC 5243, intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2011).  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243 (2011).  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

Here, the Board finds that an increased rating for intervertebral disc syndrome based on incapacitating episodes is not warranted.  While the Veteran reported at the April 2006 VA examination that he had to lie down during flare-ups, the VA examination reports and treatment records, as well as the private treatment records, do not show medically prescribed bed rest, and the Veteran has never reported that such bed rest was prescribed during the pendency of this appeal.  As such, the criteria for an increased rating under DC 5243 have not been met.   See id.

In sum, the Board finds that the schedular criteria for a rating in excess of 10 percent for the Veteran's cervical spine disability have not been met at any point during the pendency of this claim.  While the April 2006 VA examination report shows more severe symptomatology than the subsequent VA examination reports, the criteria for a 20 percent rating were still not met based on this examination, as discussed above.  The Board also recognizes that in a December 2005 private treatment record, which is dated almost the same day as the present claim, the Veteran did report cervical spine pain of an 8 out of 10 in severity as well as significant functional limitation.  However, following an epidural injection, his pain went down to a 2 out of 10 in severity, and was considered mild to moderate in nature only about ten days later, as shown in a subsequent private treatment record.  There was also an associated increase in the Veteran's ability to perform activities of daily living.  Thus, the Veteran's more severe pain reported in the first December 2005 private treatment record was too transient to suggest a chronic disability picture warranting a higher rating at that time.  As such, staged ratings are not warranted for the period of time on appeal.  See Hart, 21 Vet. App. at 509-10.

The Board acknowledges the Veteran's subjective complaints of pain and functional limitations.  However, while the Veteran is competent and credible with regard to his subjective complaints, the Board gives more weight to the objective medical evidence with regard to the severity of his cervical spine disability as reflected in the VA examination reports.  In this regard, the Board finds that VA examiners and physicians have the training and medical expertise necessary to perform an accurate clinical assessment as to the degree of impairment associated with the Veteran's disability.  For these reasons, greater evidentiary weight is placed on the findings in the VA examination reports than the Veteran's lay statements. 

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected cervical spine disability is contemplated and reasonably described by the rating criteria, to include the General Rating Formula, which account for pain, stiffness, weakness, limitation of motion, and functional limitations associated with disability of the spine.  See id.  Thus, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's cervical spine disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.  Whether the Veteran's cervical spine disability is productive of unemployability will be discussed below.

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for the Veteran's cervical spine disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

II. TDIU

Because the Veteran has stated that he retired in 2005 due to his cervical spine disability, the Board has also considered the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather is part and parcel of a claim for an increased rating when alleged unemployability resulting from the disability at issue is raised by the Veteran or the record).  Id. at 455.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).
In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

Here, service connection has been established for left upper extremity radiculopathy, rated as 20 percent disabling, a cervical spine disability, rated as 10 percent disabling, chest and left shoulder pain rated as 10 percent disabling, patellar femoral syndrome and arthritis of the bilateral knees, rated as noncompensable for each knee, a hiatal hernia with gastroesophageal reflux disease (GERD), rated as 10 percent disabling, a bilateral hearing loss disability, rated as noncompensable, and sinusitis, rated as noncompensable.  Apart from a temporary total rating for surgery requiring convalescence, which was in effect from May 2006 to July 2006, the Veteran's service connected disabilities have had a combined rating of 40 percent throughout the pendency of this appeal.  Accordingly, the schedular criteria for entitlement to TDIU have not been met as the Veteran does not have a service-connected disability rated as 60 percent or more, or a service-connected disability rated as 40 percent or more with a combined rating of 70 percent or more.  See id.

Although the Veteran does not meet the schedular criteria for TDIU consideration, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards will refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).  

In this case, the Board finds that referral for extra-schedular consideration is not warranted.  According to an October 2007 VA examination report, the Veteran had been employed as a systems analyst for a government agency.  In the April 2006 VA spine examination report, the Veteran related that he had retired from his job in February 2005 due to his cervical spine disability.  He also stated in an April 2006 VA joints examination that he had discontinued working primarily due to his cervical spine pain, but also "to a lesser extent" due to his shoulder, knee and chest pain.  However, the Veteran stated that his discomfort did not cause him to alter his social activities apart from avoiding sports or activities which required excessive use of the left shoulder.  He avoided prolonged standing and walking because of knee discomfort but did not mention any problems with sitting in relation to his knees.

In the October 2007 VA examination report, the examiner stated that the Veteran had unemployment due to his cervical spine disability as he was unable to extend or flex his neck without pain.  It is not clear whether the examiner actually found that the Veteran could not work due to his cervical spine disability or simply noted that the Veteran was unemployed due to his cervical spine disability based on the Veteran's reported history.  The examiner's observation appears to be mostly based on the Veteran's reported history rather than being grounded in the examiner's own opinion or clinical findings.  In this regard, the examiner had observed during the examination that the Veteran "move[d] his head and neck about in a fairly animated fashion during the interview."  The examiner also recorded flexion and extension of the cervical spine to 45 degrees, which is normal for VA compensation purposes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  Although repeated use increased the Veteran's pain, he continued to have normal flexion and extension of the spine, according to the examiner.  Thus, a conclusion that the Veteran's cervical spine disability was incapacitating to the point of preventing him from being able to work would be at odds with the examiner's findings on examination.  A bare transcription of lay history reported by the Veteran, unenhanced by additional comment by the transcriber, does not become competent medical evidence simply because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Rather, the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, the Board gives more weight to the May 2011 VA opinion discussed below, as it is supported by a more thorough rationale, is grounded in the examiner's own clinical assessment, and is more consistent with the evidence of record. 

The January 2011 VA examination report reflects that the Veteran could perform all activities of daily living.  In the May 2011 VA addendum opinion to this report, the examiner concluded after carefully reviewing the claims file, to include the previous VA examination reports, that the Veteran's cervical spine disability with radiculopathy prevented him from performing physical work, but that it was at least as likely as not that the Veteran could perform sedentary work.  In this regard, the examiner noted that the Veteran had functional use of the right upper extremity, and that he was not taking narcotic medications for pain relief.  Therefore, he had the mental clarity to perform such work even with pain.  Thus, the examiner found that by using a cervical collar, having chiropractic treatments, and taking non-narcotic medications, the Veteran would be able to do sedentary work notwithstanding his cervical spine disability.  As noted in the January 2011 VA examination report, the Veteran's employment had been mostly sedentary. 

The Veteran has not stated and there is no evidence suggesting that his hiatal hernia with GERD, hearing loss, or sinusitis has affected his ability to work.  The Veteran has mostly focused on his cervical spine disability in this connection. 

Based on the foregoing evidence, the Board finds that the Veteran's service connected disabilities, whether considered individually or in their combined effects, are not sufficiently incapacitating to prevent the Veteran from obtaining or maintaining substantially gainful employment.  The May 2011 VA opinion is highly probative, as it was authored by a medical professional who examined the Veteran and had an opportunity to carefully review the Veteran's past medical history.  He found that the Veteran could still perform sedentary work.  There is no indication that the Veteran could not perform sedentary work in terms of his work experience and education given the fact that his previous employment involved mostly sedentary work in an office environment.  As the Veteran indicated at the April 2006 VA joints examination, his service-connected disabilities did not interfere with his normal social activities, and the January 2011 VA examination report states that he could perform all activities of daily living.  While he avoided prolonged standing and walking due to knee discomfort, the evidence does not show that his service-connected bilateral knee disabilities prevent him from performing sedentary work.  Finally, the examiner noted in the January 2011 VA examination report that there was no functional loss with regard to the Veteran's neuropathic symptoms, and observed in the May 2011 addendum opinion that the Veteran had full use of his right upper extremity.  

The Board acknowledges the fact that the Veteran reportedly retired due to his cervical spine pain.  However, the fact that the Veteran chose to discontinue working, and apparently at a time when he was eligible for retirement, does not in itself establish that he is unable to work.  Indeed, the Veteran himself has never stated that his service-connected disabilities prevent him from working.  Rather, he has only stated that he chose to retire due to his cervical spine disability, which is not the same as alleging that he cannot work.  In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court noted that the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  

The Board has considered the Veteran's statements.  While they are competent and credible with regard to his symptoms and functional limitations, the Board gives more weight to the findings of the VA examiner, who is a medical professional with the appropriate training and expertise to make a clinical assessment of the impact of the Veteran's cervical spine disability on his ability to work.  Thus, the May 2011 VA opinion carries more weight and is more probative than the Veteran's lay statements.  Moreover, the Veteran's low to moderate levels of pain, which have mainly been associated with holding his neck in certain positions, as well as his apparent ability to move about easily and perform yard and housework, perform all activities of daily living, and drive for at least an hour, as shown in the January 2011 VA examination report, weigh against a finding that the Veteran's service-connected disabilities are sufficiently severe to produce unemployability. 

As such, the preponderance of the evidence weighs against a finding that the Veteran's service-connected disabilities are sufficiently incapacitating, without regard to factors unrelated to service, as to prevent the Veteran from obtaining or maintaining substantially gainful employment.  Accordingly, entitlement to TDIU on a schedular basis is denied, and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 4.16(b).  


ORDER

Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine is denied. 

Entitlement to TDIU is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


